Title: Thomas Jefferson to Martha Jefferson Randolph, 18 August 1817
From: Jefferson, Thomas
To: Randolph, Martha Jefferson,Jefferson, Martha (Martha Jefferson Randolph)


          
            Poplar Forest
Aug. 18. 17.
          
          I inclose the within, to you, my dearest  daughter & friend, because it is of great consequence, to be put into the post office at Charlottesville from which place it will go safer to Staunton than from hence. Ellen writes to you and of course will give the news of this place if she can muster up any. the history of our expedition to the Natural bridge she will write you of course. the sun, moon and stars move here so much like what they do at Monticello, that and every thing else so much in the same order, not omitting even the floods of rain, that they afford nothing new for observation. it will not be new that we give all our love to young &
			 old, male & female of the family, and our kisses to Septimia particularly, with gingerbread which she will prefer to them.
          Th:
				  Jefferson
        